DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 21-40 are currently pending and examined herein.
	Claims 1-20 have been cancelled by preliminary amendment.  

Priority
	The instant Application is a Continuation of US 14/030, 675, filed 18 September 2013, now US Patent 10,102,336 which is a Continuation of US 13/713,970, filed 13 December 2012, now US 10,083,275.  Priority is acknowledged for each of claims 21-40 to 13 December 2012.  It is further noted that the instant application is related to 16/114,598, filed 28 August 2018, now US Patent 11,177,018.

Information Disclosure Statement
The Information Disclosure Statement filed 30 August 2018 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action.

Drawings
	The Drawings submitted 30 August 2018 are accepted.
Specification
	The Specification as originally filed, including the claims and the abstract, were directed to a different invention than that from which the instant application claims priority (see above).  However, Applicant has submitted, by preliminary amendment, corrections to the Specification, claims and abstract in accord with MPEP 608.01(q), 37 CFR 1.125(C), and 37 CFR 1.57(b), which are entered herein.  See papers filed 21 October 2021.

  Claim Objections
Claims 21, 27, and 37 are objected to because of the following informalities:  Claim 21, at line 21 recites, “analysis of transcriptome sequencing data, wherein reducing the computation time comprises”.  Similarly, claim 27, at line 18 recites, “transcriptome sequencing data, wherein reducing the computation time comprises” and claim 37, at line 17 recites, “computation time comprises”.  Each of said claims is missing the appropriate “:” after the word “comprises”.
Claims 21, line 23; claim 27, line 19; and claim 37, line 18  recite, “iteratively identifying, for each rank normalized input dataset of plurality of rank normalized input datasets…”  It appears as if the article “the” is missing and the claims should be amended to recite, “iteratively identifying, for each rank normalized input dataset of the plurality of rank normalized input datasets…”
Claim 37, line 6, recites, “wherein dataset of the plurality of datasets comprises a plurality of genes and expression”.  It appears as if the word “each” is missing from the phrase and the claim should be amended to recite, “wherein each dataset of the plurality of datasets comprises a plurality of genes and expression”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
1.  Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,083,275. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to the method for optimizing at least one computing system when performing stable gene analysis of a transcriptome, including the steps of adding; assigning; obtaining; operating; iteratively identifying; storing; and identifying as in claim 1 of the ‘275 patent (parent application).  The ‘275 patent further includes steps directed to the communication of datasets and the system to do so, wherein it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have included the steps of communicating the data for use in the computing system for optimization in the instant claims, as one would recognize that the components to generate the data and receipt of said data are necessary for operation of the methods for optimization herein and are obvious variants of the ‘275 patent.  
2.  Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,102,336. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to the method for optimizing at least one computing system when performing stable gene analysis of a transcriptome, including the steps of adding; assigning; obtaining; operating; iteratively identifying; storing; and identifying as in claim 1 of the ‘336 patent.  The ‘336 patent further includes steps directed to a system to perform the instant method and detailed steps prima facie obvious to one of ordinary skill in the art at the time of the invention to have included the steps directed to the computing system for optimization in the instant claims, as one would recognize that the components to generate the data and receipt of said data are necessary for operation of the methods for optimization herein and automation and computing components are obvious variants of the instant methods.  
3.  Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,177,018. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to the systems and the non-transitory computer-readable media operating the same method for optimizing stable gene analysis of a transcriptome, including the steps of adding; assigning; obtaining; operating; iteratively identifying; storing; and identifying as in claim 1 of the ‘018 patent.  As such, the systems and methods are obvious variants one of the other.  

Statutory Subject Matter
	With respect to 35 USC 101, the instant claims are patent eligible, as they are directed to information processing systems and computer-readable media for optimizing stable gene analysis.  Said systems include improvement to the technological arts by way of identification of the longest increasing subsequence (LIS) of ranks and ordering.  This allows for nonparametric assessment that uses ranks instead of read counts and enables more accurate discovery of stable genes, leading to overall improvement in accuracy, efficiency, and scalability compared to prior art systems.

Prior Art
Robinson et al. (IDS reference) and Kroll et al. (IDS reference) teach scaling normalization of datasets and the prior art to Zhang et al. (IDS reference) teach methods alignment of segment pairs based on the longest increasing subsequence using an algorithm based on dynamic programming techniques as is also implemented in the instant invention.  However, the prior art to Zhang et al. is used at the level of sequence alignment and order thereof and does not teach or fairly suggest the steps of rank normalization and the LIS of ranks for stable gene analysis as is currently claimed.   

Conclusion
	No claims are allowed.

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631